Name: Commission Regulation (EC) No 2598/2001 of 28 December 2001 amending Regulations (EC) No 1442/2001 and (EC) No 1954/2001 as regards authorised transfers between the quantitative limits of textiles and clothing products originating in the Republic of India
 Type: Regulation
 Subject Matter: international trade;  Asia and Oceania;  trade policy;  leather and textile industries
 Date Published: nan

 Avis juridique important|32001R2598Commission Regulation (EC) No 2598/2001 of 28 December 2001 amending Regulations (EC) No 1442/2001 and (EC) No 1954/2001 as regards authorised transfers between the quantitative limits of textiles and clothing products originating in the Republic of India Official Journal L 345 , 29/12/2001 P. 0041 - 0042Commission Regulation (EC) No 2598/2001of 28 December 2001amending Regulations (EC) No 1442/2001 and (EC) No 1954/2001 as regards authorised transfers between the quantitative limits of textiles and clothing products originating in the Republic of IndiaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(1), as last amended by Commission Regulation (EC) No 1809/2001(2), and in particular Article 7 thereof,Whereas:(1) Paragraph 6 of the Memorandum of Understanding between the European Community and the Republic of India on arrangements in the area of market access for textiles products, initialled on 31 December 1994 and approved by Council Decision 96/386/EC(3), provides that favourable consideration is to be given to certain requests from the Republic of India for "exceptional flexibility" in the setting of quotas for those products.(2) Commission Regulations (EC) No 1442/2001 of 16 July 2001 on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the Republic of India(4), as amended by Regulations (EC) No 2246/2001(5), and (EC) No 1954/2001 of 5 October 2001 authorising transfers between the quantitative limits of textiles and clothing products originating in the Republic of India(6), as amended by Regulation (EC) No 2246/2001, accommodated two such requests from the Republic of India.(3) On 2 November 2001 the Republic of India submitted a revised request for modification of the transfers authorised by those Regulations.(4) The transfers, as modified, requested by the Republic of India, fall within the limits of the flexibility provisions in Regulation (EEC) No 3030/93.(5) It is, therefore, appropriate to grant the revised request and Regulations (EC) No 1442/2001 and (EC) No 1954/2001 should be amended accordingly.(6) It is desirable for this Regulation to enter into force on the day after its publication in order to allow operators to benefit from it as soon as possible.(7) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee,HAS ADOPTED THIS REGULATION:Article 1In the Annex to Regulation (EC) No 1442/2001, the row for Group IIB, Category 26, is replaced by the following: ">TABLE>"Article 2In the Annex to Regulation (EC) No 1954/2001, the row for Group IA, Category 2A, is replaced by the following: ">TABLE>"Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 December 2001.For the CommissionPascal LamyMember of the Commission(1) OJ L 275, 8.11.1993, p. 1.(2) OJ L 252, 20.9.2001, p. 1.(3) OJ L 153, 27.6.1996, p. 47.(4) OJ L 193, 17.7.2001, p. 7.(5) OJ L 303, 20.11.2001, p. 20.(6) OJ L 266, 6.10.2001, p. 6.